DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-8 and 21 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LAI (US 20090101967).
Regarding claim 1, LAI discloses a semiconductor device comprising: 
a stack of tunneling field-effect transistors (TFETs) (devices formed by semiconductor channels 120 and 220, see fig 1 and 11, para 39 and 64) formed on a substrate (layer 100 on which the devices are formed, see fig 11, para 39), the stack extending perpendicular to a surface of the substrate (120 and 220 are stacked above the substrate vertically, see fig 11B), each TFET in the stack of TFETs including one nano-channel (channel regions 124a and 224a, fig 11, para 39 and 64), that connects one source/drain region (source/drain platforms 121a and 221a on one side of the channels, see fig 1 and 11, para 40) on a first side of each TFET with another source/drain region (source/drain platforms 122a and 222a on the other side of the channels from 121a/221a, see fig 1 and 11, para 39-40 and 64) on an opposite side of each TFET, wherein
in each TFET in the stack of TFETs, at least one dielectric layer (insulating structures 150 and 250, see fig 11, para 39 and 64) is formed surrounding the nano-channel such that in a cross section of each TFET in the stack of TFETS, viewed along a direction from the one source/drain region to the other source/drain region, the at least one dielectric layer is formed on all sides of the nano-channel (150 surrounds 124a and 250 surrounds 224a in the cross section shown in fig 11C), and 
the at least one dielectric layer forming a charge trapping layer (charge storage layer 152 in 150, see fig 11C, para 42 and charge storage layer 252 in 250, see fig 11C, para 64).
Regarding claim 2, LAI discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (inner silicon oxide layer 151, see fig 11C, para 42) formed around the nano- channel, a high dielectric constant (k), dielectric layer (middle SiN layer 152, see fig 11C, para 42) formed around the first oxide layer, and a second oxide layer (outer SiO layer 153, see fig 11C, para 42) formed around the high k, dielectric layer.
Regarding claim 3, LAI discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a first oxide layer (inner silicon oxide layer 151, see fig 11C, para 42) formed around the nano-channel, and a high dielectric constant (k), dielectric layer (middle SiN layer 152, see fig 11C, para 42) formed around the first oxide layer.
Regarding claim 4, LAI discloses the semiconductor device according to claim 1, wherein the at least one dielectric layer comprises a high dielectric constant (k), dielectric layer (middle SiN layer 152, see fig 11C, para 42) formed around the nano-channel.
Regarding claim 7, LAI discloses the semiconductor device according to claim 1, wherein the nano-channel comprises Si or SiGe (121, 122 and 124 can be silicon, see para 41).
Regarding claim 8, LAI discloses the semiconductor device according to claim 2, wherein a thickness of the at least one dielectric layer has a minimum value of 0.9 nm and a maximum value of 3.5 nm (the total thickness of the insulating layer 150 can be 30 Angstroms, see para 43).
Regarding claim 21, LAI discloses the semiconductor device according to claim 1, wherein, in each TFET in the stack of TFETS, a gate is formed surrounding the at least one dielectric layer such that in the cross section, viewed along the direction from the one source/drain region to the other source/drain region, the gate is formed on all sides of the at least one dielectric layer (gate 160 surrounds 150 on all sides in the cross section of fig 11C, see para 39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAI (US 20090101967) in view of BALAKRISHNAN (US 9837414).
Regarding claim 5, LAI discloses the semiconductor device according to claim 1.
LAI fails to explicitly disclose a device, further comprising a stack of metal gate electrodes formed between two adjacent TFETs in a direction normal to the surface of the substrate, the stack of metal gate electrodes connecting the one source/drain region of the TFET with the other source/drain region on the opposite side of the TFET.
BALAKRISHNAN discloses a device, further comprising a stack of metal gate electrodes (the stack of electrode materials 72 between the channels 62, see fig 13) formed between two adjacent TFETs in a direction normal to the surface of the substrate, the stack of metal gate electrodes connecting the one source/drain region of the TFET with the other source/drain region on the opposite side of the TFET (74 are between s/d regions 50 and between s/d regions 54, see fig 17).
LAI and BALAKRISHNAN are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the metal gate structure of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the metal gate structure of BALAKRISHNAN in order to more easily form contact structures for vertical devices (see BALAKRISHNAN para 3).
Regarding claim 6, LAI discloses the semiconductor device according to claim 5.
LAI fails to explicitly disclose a device, wherein the stack of metal gate electrodes includes layers of TIN, TaN, TION and TIC.
BALAKRISHNAN discloses a device, wherein the stack of metal gate electrodes includes layers of TiN (75 can be TiN, see para 62), TaN, TiON and TIC.
LAI and BALAKRISHNAN are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the metal gate structure of BALAKRISHNAN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the metal gate structure of BALAKRISHNAN in order to more easily form contact structures for vertical devices (see BALAKRISHNAN para 3).
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAI (US 20090101967) in view of SAKUJMA (US 20140273372).
Regarding claim 9, LAI discloses the semiconductor device according to claim 2.
LAI fails to explicitly disclose a device, wherein the high k, dielectric layer is HfO2.
SAKUMA discloses a device, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
LAI and SAKUMA are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the insulating material of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the insulating material of SAKUMA in order to improve the performance of the device (see SAKUMA para 43).
Regarding claim 10, LAI discloses the semiconductor device according to claim 3.
LAI fails to explicitly disclose a device, wherein the high k, dielectric layer is HfO2.
SAKUMA discloses a device, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
LAI and SAKUMA are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the insulating material of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the insulating material of SAKUMA in order to improve the performance of the device (see SAKUMA para 43).
Regarding claim 11, LAI discloses the semiconductor device according to claim 4.
LAI fails to explicitly disclose a device, wherein the high k, dielectric layer is HfO2.
SAKUMA discloses a device, wherein the high k, dielectric layer is HfO2 (5b can be HfO2, see para 62).
LAI and SAKUMA are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the insulating material of SAKUMA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the insulating material of SAKUMA in order to improve the performance of the device (see SAKUMA para 43).
Claim(s) 12-15 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAI (US 20090101967) in view of XIAO (US 20110254013) and REZICEK (US 20190131394).
Regarding claim 12, LAI discloses a semiconductor charge trap tunneling field-effect transistor (TFET) device comprising: 
an n-type metal-oxide-semiconductor TFET (NMOS TFET) device  (device formed by semiconductor channel 120, see fig 1 and 11, para 39 and 64) formed on a substrate (layer 100 on which the devices are formed, see fig 11, para 39), the NMOS TFET device including one NMOS TFET nano-channel (channel region 124a, fig 11, para 39 and 64) that connects source/drain regions of the NMVOS TFET device (source/drain platform 121a on one side of the channel and 122a on the other side, see fig 1 and 11, para 40), wherein at least one NMOS TFET dielectric layer (fig 11, 150, para 39) is formed surrounding the NMOS TFET nano-channel such that in a cross section of the NMOS TFET device, viewed along a direction from one of the source/drain regions of the NMOS TFET device to the other of the source/drain regions of the NMOS TFET device, the at least one NMOST TFET dielectric layer is formed on all sides of the NMOST TFET nano-channel (150 surrounds 124a in the cross section of fig 11C), and
the at least one NMOS TFET dielectric layer forms a NMOS TFET charge trapping layer (charge storage layer 152 in 150, see fig 11C, para 42); and 
a second TFET device (device formed by semiconductor channel 220, see fig 1 and 11, para 39 and 64) formed on the substrate and positioned directly above the NMOS TFET device (224a is above 124a, see fig 11C) with at least one spacer (fig 11, 200, para 64) separating the NMOS TFET device from the PMOS TFET device, the PMOS TFET device including one PMOS TFET nano-channel (channel region 224a, fig 11, para 39 and 64) that connects source/drain regions of the PMOS TFET device (source/drain platforms 221a and 222a on either side of the channel, see fig 1 and 11, para 40), wherein at least one PMOS TFET dielectric layer (insulating structure 250, see fig 11, para 39 and 64) is formed surrounding the PMOS TFET nano-channel such that in a cross section of the PMOS TFET device, viewed along a direction from one of the source/drain regions of the PMOS TFET device to the other of the source/drain regions of the PMOS TFET device, the at least one PMOS TFET dielectric layer is formed on all sides of the PMOS TFET nano-channel (250 surrounds 224a in the cross section shown in fig 11C), and
the at least one PMOS TFET dielectric layer forming a PMOS TFET charge trapping layer (252 is a charge storage layer, see fig 11C, para 64),
LAI fails to explicitly disclose a device wherein the first TFET device is an n-type metal-oxide-semiconductor TFET (NMOS TFET) device;
the second TFET device is a p-type metal-oxide-semiconductor TFET (PMOS TFET) device;
wherein the drain region of the PMOS TFET is connected to the source region of the NMOS TFET, and 
metal connections are provided separately for the source and drain regions of the NMOS TFET and the PMOS TFET, as well as, for gate electrodes of the NMOS TFET and the PMOS TFET.
XIAO discloses a device wherein the first TFET device is an n-type metal-oxide-semiconductor TFET (NMOS TFET) device (bottom device 300 can be an NMOS device, see fig 4, para 20); and
the second TFET device is a p-type metal-oxide-semiconductor TFET (PMOS TFET) device (top device 400 can be a PMOS device, see fig 4, para 20).
REZNICEK discloses a device wherein the drain region of the PMOS TFET is connected to the source region of the NMOS TFET (S/D contact structures 36 connected to the source/drain regions of the top and bottom devices, 22s and 28s, see fig 14, para 75, 49 and 52), and 
metal connections are provided separately for the source and drain regions of the NMOS TFET (metal layers 36 are connected to source/drain regions of the lower FETs, see fig 14, para 80) and the PMOS TFET (metal layers 38 are connected to the source/drain regions of the upper FETs, see fig 14, para 80), as well as, for gate electrodes of the NMOS TFET and the PMOS TFET (metal structures 34 are connected to the gate electrodes of top and bottom transistors, see fig 14, para 68).
LAI, XIAO and REZNICEK are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the specific doping polarities of XIAO and the connections of REZNICEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the specific doping polarities of XIAO and the connections of REZNICEK in order to make a device which is simple, compact and highly integrated (see XIAO para 10), and to combine stacked nFETs and pFETs in a single device (see REZNICEK para 3).
Regarding claim 13, LAI, XIAO and REZNICEK disclose the semiconductor charge trap TFET device according to claim 12.
LAI fails to explicitly disclose a device the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage, and the source of the PMOS TFET is connected to a positive supply voltage Vdd, thus constituting an inverter device.
REZNICEK discloses a device the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage (22s and 28s are connected by 36 and could be used to provide an output voltage, see fig 14, para 75), and the source of the PMOS TFET is connected to a positive supply voltage Vdd, thus constituting an inverter device (38 is capable of being connected to a voltage V_dd and is thus capable of fulfilling the intended function, see fig 14).
LAI, XIAO and REZNICEK are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the connections of REZNICEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the connections of REZNICEK in order to combine stacked nFETs and pFETs in a single device (see REZNICEK para 3).
Regarding claim 14 LAI, XIAO and REZNICEK disclose the semiconductor charge trap TFET device according to claim 12.
LAI further discloses, wherein the gate electrodes of the NMOS TFET and the PMOS TFET are connected without a metal strap (top gate 260 and bottom gate 160 are connected physically by 200, which is dielectric, not metal, see fig 11C, para 64).
LAI fails to explicitly disclose a device wherein the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage, and the source of the PMOS TFET is connected to a positive supply voltage Vdd, thus constituting an inverter device.
REZNICEK discloses a device the drain of the PMOS TFET is connected with the source of the NMOS TFET to provide an output voltage (22s and 28s are connected by 36 and could be used to provide an output voltage, see fig 14, para 75), and the source of the PMOS TFET is connected to a positive supply voltage Vdd, thus constituting an inverter device (38 is capable of being connected to a voltage V_dd and is thus capable of fulfilling the intended function, see fig 14).
LAI, XIAO and REZNICEK are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the connections of REZNICEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the connections of REZNICEK in order to combine stacked nFETs and pFETs in a single device (see REZNICEK para 3).
Regarding claim 15, LAI, XIAO and REZNICEK disclose the semiconductor charge trap TFET device according to claim 12.
LAI further discloses, wherein 
the at least one NMOS TFET dielectric layer comprises a high dielectric constant (k), dielectric layer formed surrounding the nano-channel (lower insulating layer 152 can be SiN, see para 42), and
the at least one PMOST TFET dielectric layer comprises a high dielectric constant (k) dielectric layer formed surrounding the PMOS TFET nano-channel (SiN layer 252, see para 42 and 64).
Regarding claim 22 LAI, XIAO and REZNICEK disclose the semiconductor charge trap TFET device according to claim 12.
LAI fails to explicitly disclose a device, wherein the metal connections include: 
a first metal connection provided for the source region of the NMOS TFET, 
a second metal connection provided for the drain region of the NMOS TFET, 
a third metal connection provided for the source region of the PMOS TFET 
a fourth metal connection provided for the drain region of the PMOS TFET 
a fifth metal connection provided for a gate electrode of the NMOS TFET, and 
a sixth metal connection provided for a gate electrode of the PMOS TFET.
REZNICEK discloses a device, wherein the metal connections include: 
a first metal connection provided for the source region of the NMOS TFET (left metal line 36 is connected to an S/D region 22s of a bottom FET, see fig 14, para 76), 
a second metal connection provided for the drain region of the NMOS TFET (right metal line 36P is connected to an S/D region 22s of a bottom FET, see fig 14, para 76), 
a third metal connection provided for the source region of the PMOS TFET (left metal line 38 is connected to a source/drain region of a top FET, see fig 14, para 80)
a fourth metal connection provided for the drain region of the PMOS TFET (right metal line 38 is connected to a source/drain region of a top FET, see fig 14, para 80)
a fifth metal connection provided for a gate electrode of the NMOS TFET (left metal structure 34 is connected to a gate 32, see fig 14, para 68), and 
a sixth metal connection provided for a gate electrode of the PMOS TFET (right metal structure 34 is connected to a gate 32, see fig 14, para 68).
LAI, XIAO and REZNICEK are analogous art because they both are directed towards stacked channel FET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of LAI with the connections of REZNICEK because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of LAI with the connections of REZNICEK in order to combine stacked nFETs and pFETs in a single device (see REZNICEK para 3).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811